Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 15, 2015

                                    No. 04-14-00899-CV

  Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                    Vasquez, Jr.,
                                     Appellants

                                              v.

LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                        Lewis Petro Properties, Inc.
                                Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-07-00119-CVL
                          Honorable Stella Saxon, Judge Presiding


                                       ORDER

    The appellants' unopposed first motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to July 10, 2015.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court